NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BARD PER1PHERAL vASCULAR, 1Nc.
AND DAVID GOLDFARB, M.D.,
Plaintiffs/Counterclaim Defendan,ts-Appellees,
and  -
C.R. BARD, INC.,
Counterclaim Defendant-Appellee,
V.
W.L. GORE & ASSOCIATES, INC.*,
Defendcmt /Counterclaimant-Appellant.
2010-1510
Appea1 from the Ur1ited States Distriet C0urt for the
DiStrict of Ariz0na in case n0. 03-CV-0597, Judge Mary H.
Murguia. _
BARD PERIPHERAL VASCULAR, INC.
AND DAVID GOLDFARB, M.D.,
Plaintiffs / Counterclaim Defendants-Appel1ants,
and

BARD PERIPHERAL V. WL GORE 2
C.R. BARD, INC.,
Coun.terclcn'm Defendant,
V.
W.L. GORE & ASSOCIATES, INC.,
Defendant/ C0un,terclaiman,t-Appellee.
2010-1542
Appeal from the United States District Court for the
District of A1‘izona in case n0. 03-CV-0597, Judge_Mary H.
Murguia.  4
v
ON MOTION
ORDER `_
Upon consideration of Bard Peripheral Vascular, Inc.
and David Goldfarb, M.D.’s motion to voluntarily with-
draw its appeal,
IT ls ORDERED THA'1‘:
(1) The motion is granted The cross-appeal, 2010-
1542, is dismissed
(2) Each side shall bear its own costs in 2010-1542.
(3) The revised official caption for 2010-1510 is re-
flected above.